EXHIBIT 10.03
EXECUTIVE TRANSITION AGREEMENT
THIS EXECUTIVE TRANSITION AGREEMENT (this “Agreement”) is made as of this 5th
day of August, 2020, by and between Flex Ltd. and its subsidiaries and
affiliated entities (collectively, the “Company”) and Christopher Collier
(“Executive”).
WHEREAS, Executive has served as the Company’s Chief Financial Officer for the
last twelve years and in finance leadership roles for the Company for the last
twenty-six years, and has provided considerable service to the Company, and now
desires to voluntarily resign for personal reasons; and
WHEREAS, the Company desires to retain Executive for a period of time to ensure
a smooth transition of the Chief Financial Officer position and to support
several key business initiatives as well as for Executive to serve as a senior
advisor to the Company’s Chief Executive Officer; and
WHEREAS, the Company and Executive have agreed that Executive will resign from
his position as Chief Financial Officer and perform such transition and other
services and become a senior advisor to the Chief Executive Officer effective
September 1, 2020 ("Date of Transition"); and
WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a transition services arrangement and the resolution of
any and all disputes between them.
NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:
1.Resignation as Officer. Executive hereby resigns, as of the Date of
Transition, from all positions as an officer and/or director position (if any)
of the Company and its affiliated entities. Executive shall remain an employee
of the Company in a transition services and senior advisor position pursuant to
the terms set forth in Paragraph 2.
2.Transition Services Arrangement.
(a)Transition Services Terms. Executive shall provide transition and senior
advisor services to the Company for the period beginning on the Date of
Transition and ending on March 31, 2021 (the "Transition Period"). The
Transition Period will not be extended beyond March 31, 2021 (the "Date of
Termination"). No severance pay or benefits shall be payable to Executive as a
result of Executive's ceasing to be an officer of the Company as of the Date of
Transition or ceasing to be an employee of the Company as of the Date of
Termination, in either case under the Company's Executive Severance Plan or
otherwise.
(b)Services. During the Transition Period, Executive shall, for 30-40 hours per
week, (i) render Executive’s assistance and participation, giving at all times
the full benefit of Executive’s knowledge, expertise, technical skill and
ingenuity, in all matters relating to the transition of duties to the new Chief
Financial Officer, (ii) provide such certifications and representations,
relating to Executive's period of employment ending with the Date of
Termination, as are necessary under the Sarbanes-Oxley Act of 2002 or as are
beneficial in order to allow other officers of the Company to make such
certifications or representations, (iii) support key business initiatives, and
(iv) serve as a senior advisor to the Chief Executive Officer (the “Transition
Services”). Notwithstanding the foregoing, upon any breach by Executive of
Paragraphs 7, 8, or 9 of this Agreement, the Company shall have no further
obligations under this Paragraph 2.
(c)Compensation during Transition Period. During the Transition Period, the
Company will pay Executive his base salary currently in effect immediately
before the Date of Transition (without giving effect to the current 30%
reduction beginning October 1, 2020), which salary shall be payable on the
Company's regular payroll schedule. The Company will also reimburse Executive
for reasonable out-of-pocket expenses incurred by Executive in performing the
Transition Services in accordance with the applicable expense reimbursement
policies of the Company as in effect from time to time; provided that Executive
has received prior written or emailed approval from the Company’s Chief
Executive Officer (or the Chief Executive Officer’s designee) for either the
specific expense or for the reimbursement of reasonable expenses for the project
or task to which the expenses relate.



--------------------------------------------------------------------------------



(d)No Incentive Compensation. Executive shall not be eligible for (i) incentive
payments, if any, under any incentive or bonus plan for the 2021 fiscal year or
any fiscal year thereafter, or (ii) any credits of any kind under any deferred
compensation or similar plan of the Company.
(e)Treatment of Equity Awards. As of the Date of Transition, Executive holds
certain equity-based awards (the "Equity Awards") which shall continue to vest
during the Transition Period in accordance with their terms. For the avoidance
of doubt, the Equity Awards remain subject to the terms of the Company's 2010
and 2017 Equity Incentive Plans, as applicable, and the applicable award
agreements; provided that, if Executive’s employment under this Agreement is
terminated for Cause or if Executive otherwise fails to provide the Transition
Services during the Transition Period, Executive shall forfeit (i) all unvested
Equity Awards, and (ii) any Equity Awards that have vested during the Transition
Period. Upon the Date of Termination, all unvested Equity Awards will be
forfeited. For the avoidance of doubt, Executive shall not be eligible for
additional equity incentive grants after the Date of Transition. For purposes of
this Agreement "Cause" shall have the definition set forth in the Company's
Executive Severance Plan.
(f)Medical, Dental and Vision Benefits. During the Transition Period, Executive
shall be eligible for medical, dental and vision coverage offered by the
Company.
3.Termination Benefits.
(a)Accrued Benefits. Executive shall receive any amounts earned, accrued or
owing but not yet paid to Executive as of the Date of Termination, including,
but not limited to, unused accrued vacation (if any), and unpaid base salary
earned by Executive through the Date of Termination, payable in a lump sum. Any
benefits accrued or earned will be distributed in accordance with the terms of
the applicable benefit plans and programs of the Company.
(b)No Other Benefits. Executive acknowledges and agrees that the payment(s) and
other benefits pursuant to Paragraph 2 are in full discharge of any and all
liabilities and obligations of the Company to Executive, monetarily or with
respect to employee benefits or otherwise, including but not limited to any and
all obligations arising under the Company's Executive Severance Plan or any
alleged written or oral employment agreement, policy, plan or procedure of the
Company and/or alleged understanding or arrangement between Executive and the
Company (other than claims for accrued and vested benefits under an employee
benefit, insurance, or pension plan of the Company (excluding any employee
benefit plan providing severance or similar benefits)), subject to the terms and
conditions of such plan(s)). For the avoidance of doubt, Executive will not be
eligible to participate in any employee benefit plans maintained for employees
of the Company, including medical, dental and vision plans, following the
Transition Period, except as specifically set forth herein. Upon termination of
the Transition Period, Executive will be eligible to elect COBRA coverage as
required by law.
(c)No Authority. Executive acknowledges that following the Date of Termination,
Executive shall not represent himself to be an employee, officer, director,
agent or representative of the Company and its direct and indirect parent(s) and
subsidiaries (collectively, the “Company Group”) for any purpose.
(d)Release. As a condition precedent to the Company's obligations under this
Agreement, Executive agrees to execute the Release and Waiver of Claims in favor
of the Company, among other parties, attached to this Agreement as Exhibit A,
upon the expiration of the Transition Period.
4.Release and Waiver of Claims.
(a)Executive, for and in consideration of the commitments of the Company as set
forth in Paragraph 2 of this Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE AND FOREVER DISCHARGE the members of the Company Group,
and their present and former officers, directors, employees, and agents, and
their respective successors, predecessors, affiliates, assigns, heirs,
executors, and administrators (collectively, “Releasees”) from all causes of
action, suits, debts, claims and demands whatsoever in law or in equity, which
Executive ever had, now has, or hereafter may have, whether known or unknown, or
which
    2



--------------------------------------------------------------------------------



Executive’s heirs, executors, or administrators may have, by reason of any
matter, cause or thing whatsoever, up to the date of Executive’s execution of
this Agreement, and particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to Executive’s
employment relationship with the Company and Releasees, the terms and conditions
of that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under any
applicable Company severance plan(s), the Age Discrimination in Employment Act,
the Older Workers’ Benefit Protection Act, Title VII of The Civil Rights Act of
1964, the Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of
the United States Code, the Americans with Disabilities Act, the Executive
Retirement Income Security Act of 1974, the Family and Medical Leave Act, the
Worker Adjustment and Retraining Notification Act, the Fair Labor Standards Act
of 1938, the National Labor Relations Act of 1935, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Immigration Reform and Control Act of
1986, the Occupational Safety and Health Act of 1970, the Dodd–Frank Wall Street
Reform and Consumer Protection Act of 2010, the Health Insurance Portability and
Accountability Act of 1996, the Vocational Rehabilitation Act of 1973,
California employment laws, the California Fair Employment and Housing Act, the
California Family Rights Act (Cal. Gov. Code § 12940 et seq.), the California
Labor Code (including but not limited to Labor Code §§ 98.6, 203, 232, 221,
1102.5, 2698 et seq., 6303, and 6400 et seq.), claims for retaliation under the
Health and Safety Code section 1278.5; and any other federal, state and local
employment laws, as amended, and any other claims under any federal, state or
local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys’ fees and costs. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.
(b)WAIVER OF SECTION 1542 RIGHTS. Executive acknowledges and agrees that he has
been informed of and understands the provision of California Civil Code section
1542 which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
Executive expressly waives and relinquishes any and all rights and benefits
under Section 1542 of the Civil Code of the State of California and under any
statute, rule, or principle of common law or equity, of any jurisdiction, that
is similar to Civil Code section 1542. Executive understands that if the facts
or law with respect to which the foregoing releases are given hereafter turn out
to be other than or different from the facts or law in that connection not known
to be or believed by them to be true, Executive expressly assumes the risk of
the facts or law turning out to be so different, and agrees that the foregoing
releases shall be in all respects effective and not subject to termination or
rescission based upon any such differences in facts or law.
(c)To the fullest extent permitted by law, and subject to the provisions of
Paragraph 4(c) below, Executive represents and affirms that (i) Executive has
not filed or caused to be filed on Executive’s behalf any claim for relief
against the Company or any Releasee and, to the best of Executive’s knowledge
and belief, no outstanding claims for relief have been filed or asserted against
the Company or any Releasee on Executive’s behalf; and (ii) Executive has no
knowledge of any improper, unethical or illegal conduct or activities that
Executive has not already reported to any supervisor, manager, department head,
human resources representative, agent or other representative of the Company, to
any member of the Company’s legal or compliance departments, or to the ethics
hotline; and (iii) Executive will not file, commence, prosecute or participate
in any judicial or arbitral action or proceeding against the Company or any
Releasee based upon or arising out of any act, omission, transaction,
occurrence, contract, claim or event existing or occurring on or before the date
of execution of this Agreement.
(d)The release of claims described in Paragraphs 4(a), (b) and (c) of this
Agreement does not preclude Executive from filing a charge with the U.S. Equal
Employment Opportunity Commission. However, Executive agrees and hereby waives
any and all rights to any monetary relief or other personal recovery
    3



--------------------------------------------------------------------------------



from any such charge, including costs and attorneys’ fees. Additionally, this
release of claims does not preclude Executive from filing claims that arise
after the date of execution of this Agreement.
(e)Subject to the provisions of Paragraph 4(d) of this Agreement, in further
consideration of the commitments described in Paragraph 2, Executive agrees that
Executive will not file, claim, sue or cause or permit to be filed, any civil
action, suit or legal proceeding seeking equitable or monetary relief (including
damages, injunctive, declaratory, monetary or other relief) for himself or
herself involving any matter released in Paragraph 4. In the event that suit is
filed in breach of this release of claims, it is expressly understood and agreed
that this release of claims shall constitute a complete defense to any such
suit. In the event any Releasee is required to institute litigation to enforce
the terms of this Paragraph, Releasees shall be entitled to recover reasonable
costs and attorneys' fees incurred in such enforcement. Executive further agrees
and covenants that should any person, organization, or other entity file, claim,
sue, or cause or permit to be filed any civil action, suit or legal proceeding
involving any matter occurring at any time in the past, Executive will not seek
or accept personal equitable or monetary relief in such civil action, suit or
legal proceeding. Nothing in this Agreement shall prohibit or restrict Executive
from: (i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.
5.Successors and Assigns. The provisions hereof shall inure to the benefit of
the Executive’s heirs, executors, administrators, legal personal representatives
and assigns and shall be binding upon the Executive’s heirs, executors,
administrators, legal personal representatives and assigns.
6.Severability. If any provision of this Agreement shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect. The illegality or unenforceability of such
provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Agreement.
7.Cooperation. The Executive acknowledges that the Company may need to consult
with the Executive from time to time on a reasonable basis after the end of the
Transition Period on matters that the Executive had worked on prior to the end
of the Transition Period. The Executive agrees to continue to cooperate with the
Company and to provide any such information as is reasonably requested by the
Company.
8.Restrictive Covenants.
(a)Confidential Information.
(i)Executive acknowledges that the Company’s business and services are highly
specialized, the identity and particular needs of the Company’s customers,
suppliers, and independent contractors are not generally known, and the
documents, records, and information regarding the Company’s customers,
suppliers, independent contractors, services, methods of operation, policies,
procedures, sales, pricing, and costs are highly confidential information and
constitute trade secrets. Executive further acknowledges that the services
rendered to the Company by Executive have been or will be of a special and
unusual character which have a unique value to the Company and that Executive
has had or will have access to trade secrets and confidential information
belonging to the Company, the loss of which cannot be adequately compensated by
damages in an action at law.
(ii)Executive agrees to not use for any purpose or disclose to any person or
entity any Confidential Information, except as required in the performance of
Executive’s duties to the Company. “Confidential Information” means information
that the Company has obtained in connection with its present or planned
business, including information Executive developed in the performance of
Executive’s duties for the Company, the disclosure of which could result in a
competitive or other
    4



--------------------------------------------------------------------------------



disadvantage to the Company. “Confidential Information” includes, but is not
limited to, all information of Company to which Executive has had or will have
access, whether in oral, written, graphic or machine-readable form, including
without limitation, records, lists, specifications, operations or systems
manuals, decision processes, policies, procedures, profiles, system and
management architectures, diagrams, graphs, models, sketches, technical data,
research, business or financial information, plans, strategies, forecasts,
forecast assumptions, business practices, marketing information and material,
customer names, vendor lists, independent contractor lists, identities, or
information, proprietary ideas, concepts, know-how, methodologies and all other
information related to Company’s business and/or the business of any of its
affiliates, knowledge of the Company’s customers, suppliers, employees,
independent contractors, methods of operation, trade secrets, software, software
code, methods of determining prices. Confidential Information shall also include
all information of a third party to which Company and/or any of its affiliates
have access and to which Executive has had or will have access. Executive will
not, directly or indirectly, copy, take, disclose, or remove from the Company’s
premises, any of the Company’s books, records, customer lists, or any
Confidential Information. Executive acknowledges and understands that, pursuant
to the Defend Trade Secrets Act of 2016: An individual may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (i) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. Further, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the employer’s trade secrets to the
individual’s attorney and use the trade secret information in the court
proceeding if the individual: (i) files any document containing the trade secret
under seal; and (ii) does not disclose the trade secret, except pursuant to
court order.
(b)Employee Non-Solicitation.
(i)Non-Solicitation of Employees During Employment. During the term of
Executive’s employment with the Company, Executive will not, either on
Executive’s own account or for any person, firm, partnership, corporation, or
other entity (a) solicit, interfere with, or endeavor to cause any employee of
the Company to leave employment with the Company; or (b) induce or attempt to
induce any such employee to breach their obligations to the Company.
(ii)Non-Solicitation of Employees After Employment. After Executive’s separation
from employment with the Company for any reason whatsoever, Executive will not,
either on Executive’s own account or for any person, firm, partnership,
corporation, or other entity, use the Company’s trade secrets to (a) solicit,
interfere with, or endeavor to cause any employee of the Company to leave
employment with the Company; or (b) induce or attempt to induce any such
employee to breach their obligations to the Company.
(iii)Anti-Raiding of Employees. Executive agrees that for a period of one year
after Executive’s separation from employment with the Company for any reason
whatsoever, whether using the Company’s trade secrets or not, Executive shall
not disrupt, damage, impair, or interfere with the Company’s business by raiding
the Company’s employees.
(c)Non-Disparagement. The Executive agrees that he will not make any disparaging
or defamatory comments regarding the Company or any member of the Company Group,
their respective affiliates, employees, officers, directors, products or
services. The Executive’s obligations under this subsection of Paragraph 8 shall
not apply to disclosures required by applicable law, regulation or order of a
court or governmental agency.
9.Return of Property. The Executive agrees that promptly following the Date of
Termination the Executive will have returned to the Company all property
belonging to the Company and/or any other member of the Company Group, including
but not limited to all proprietary and/or confidential information and documents
(including any copies thereof) in any form belonging to the Company, cell phone,
Blackberry, iPad, iPhone, keys,
    5



--------------------------------------------------------------------------------



card access to the building and office floors, Employee Handbook, phone card,
computer user name and password, disks and/or voicemail code; provided, however,
that with respect to such property as may be necessary to perform the Transition
Services, provided that the Executive notifies the Company of the property that
will remain in his possession and the Company agrees, the Executive will be
permitted to retain such property during the Transition Period, and Executive
agrees to return such property promptly upon the expiration of the Transition
Period.
10.Non-Admission. The parties agree and acknowledge that the agreement by the
Company described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed as
an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to the Executive.
11.Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties hereto regarding the termination of the Executive’s
employment. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.
12.Governing Law; Jurisdiction. This Agreement and the obligations of the
parties hereunder shall be construed, interpreted and enforced in accordance
with and be governed by the laws of the State of California without reference to
its conflicts of laws principle.
13.Opportunity for Review; Acceptance. The Executive has until twenty-one (21)
days within which to consider this Agreement. Any modifications, material or
otherwise, made to this Agreement have not restarted or affected in any manner
the original twenty-one (21) days consideration period, and the Executive has
signed on the date indicated below after concluding that this Agreement is
satisfactory to the Executive. Notwithstanding anything contained herein to the
contrary, the Executive may revoke this Agreement within seven (7) calendar days
after the Executive’s execution and it shall not become effective until the
expiration of such seven (7) day revocation period. Any revocation within this
period must be submitted, in writing, to the Company and state, “I hereby revoke
my acceptance of our Agreement.” The revocation must be delivered to the
Executive’s human resources representative and postmarked within seven (7)
calendar days of the Executive’s execution of this Agreement. If the last day of
the revocation period is a Saturday, Sunday, or legal holiday in the state in
which the Executive resides, then the revocation period shall not expire until
the next following day which is not a Saturday, Sunday or legal holiday. In the
event of the Executive’s timely revocation, this Agreement will be deemed null
and void and the Company will have no obligations hereunder.
*    *    *


    6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

FLEX LTD./s/ Revathi AdvaithiBy:Name:Revathi AdvaithiTitle:
Chief Executive Officer
Dated:August 5, 2020
/s/ Christopher Collier
CHRISTOPHER COLLIER
Dated: August 6, 2020



    7



--------------------------------------------------------------------------------



Exhibit A
Release and Waiver of Claims


This Release and Waiver of Claims (this “Release”) is hereby delivered by
CHRISTOPHER COLLIER (“I” or “me”) to Flex Ltd. (the “Company”) pursuant to the
terms of the Executive Transition Agreement (the “Agreement”) entered into
between the Company and me on August [•], 2020. I am delivering this Release in
connection with the expiration of the Transition Period (as defined in the
Agreement).
1.Release and Waiver of Claims.
(a)As used in this Release, the term “claims” will include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.
(b)In consideration of the commitments of the Company as set forth in Paragraph
2 of the Agreement, I intend to be legally bound, and hereby REMISE, RELEASE AND
FOREVER DISCHARGE the Company Group and their present and former officers,
directors, employees, and agents, and their respective successors, predecessors,
affiliates, assigns, heirs, executors, and administrators (collectively,
“Releasees”) from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which I ever had, now have, or hereafter may
have, whether known or unknown, or which my heirs, executors, or administrators
may have, by reason of any matter, cause or thing whatsoever, up to the date of
my execution of this Release, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to my
employment relationship, transition services relationship, or consulting
relationship with the Company and Releasees, the terms and conditions of that
employment relationship, transitions services relationship, and consulting
relationship, and the termination of that employment relationship, transition
services relationship, and consulting relationship, including, but not limited
to, any claims arising under any applicable Company severance plan(s), the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act,
Title VII of The Civil Rights Act of 1964, the Civil Rights Act of 1991,
Sections 1981 through 1988 of Title 42 of the United States Code, the Americans
with Disabilities Act, the Executive Retirement Income Security Act of 1974, the
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act, the Fair Labor Standards Act of 1938, the National Labor Relations Act of
1935, the Consolidated Omnibus Budget Reconciliation Act of 1985, the
Immigration Reform and Control Act of 1986, the Occupational Safety and Health
Act of 1970, the Dodd–Frank Wall Street Reform and Consumer Protection Act of
2010, the Health Insurance Portability and Accountability Act of 1996, the
Vocational Rehabilitation Act of 1973, California employment laws, the
California Fair Employment and Housing Act, the California Family Rights Act
(Cal. Gov. Code § 12940 et seq.), the California Labor Code (including but not
limited to Labor Code §§ 98.6, 203, 232, 221, 1102.5, 2698 et seq., 6303, and
6400 et seq.), claims for retaliation under the Health and Safety Code section
1278.5; and any other federal, state and local employment laws, as amended, and
any other claims under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized, and any claims for attorneys’
fees and costs. This Release is effective without regard to the legal nature of
the claims raised and without regard to whether any such claims are based upon
tort, equity, implied or express contract or discrimination of any sort.
(c)WAIVER OF SECTION 1542 RIGHTS. Executive acknowledges and agrees that he has
been informed of and understands the provision of California Civil Code section
1542 which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
Executive expressly waives and relinquishes any and all rights and benefits
under Section 1542 of the Civil Code of the State of California and under any
statute, rule, or principle of common law or equity, of any jurisdiction, that
is
    8



--------------------------------------------------------------------------------



similar to Civil Code section 1542. Executive understands that if the facts or
law with respect to which the foregoing releases are given hereafter turn out to
be other than or different from the facts or law in that connection not known to
be or believed by them to be true, Executive expressly assumes the risk of the
facts or law turning out to be so different, and agrees that the foregoing
releases shall be in all respects effective and not subject to termination or
rescission based upon any such differences in facts or law.
(d)To the fullest extent permitted by law, and subject to the provisions of
Paragraph 1(e) below, I represent and affirm that (i) I have not filed or caused
to be filed on my behalf any claim for relief against the Company or any
Releasee and, to the best of my knowledge and belief, no outstanding claims for
relief have been filed or asserted against the Company or any Releasee on my
behalf; and (ii) I have no knowledge of any improper, unethical or illegal
conduct or activities that I have not already reported to any supervisor,
manager, department head, human resources representative, agent or other
representative of the Company, to any member of the Company’s legal or
compliance departments, or to the ethics hotline; and (iii) I will not file,
commence, prosecute or participate in any judicial or arbitral action or
proceeding against the Company or any Releasee based upon or arising out of any
act, omission, transaction, occurrence, contract, claim or event existing or
occurring on or before the date of execution of this Release.
(e)The release of claims described in Paragraphs 1(b), (c) and (d) of this
Release does not preclude me from filing a charge with the U.S. Equal Employment
Opportunity Commission. However, I agree and hereby waive any and all rights to
any monetary relief or other personal recovery from any such charge, including
costs and attorneys’ fees. Additionally, this release of claims does not
preclude me from filing claims that arise after the date of execution of this
Release.
(f)Subject to the provisions of Paragraph 1(e) of this Release, in further
consideration of the commitments described in Paragraph 2 of the Agreement, I
agree that I will not file, claim, sue or cause or permit to be filed, any civil
action, suit or legal proceeding seeking equitable or monetary relief (including
damages, injunctive, declaratory, monetary or other relief) for himself or
herself involving any matter released in Paragraph 1. In the event that suit is
filed in breach of this release of claims, it is expressly understood and agreed
that this release of claims shall constitute a complete defense to any such
suit. In the event any Releasee is required to institute litigation to enforce
the terms of this Paragraph, Releasees shall be entitled to recover reasonable
costs and attorneys' fees incurred in such enforcement. I further agree and
covenant that should any person, organization, or other entity file, claim, sue,
or cause or permit to be filed any civil action, suit or legal proceeding
involving any matter occurring at any time in the past, I will not seek or
accept personal equitable or monetary relief in such civil action, suit or legal
proceeding. Nothing in this Agreement shall prohibit or restrict me from: (i)
making any disclosure of information required by law; (ii) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by any federal regulatory or law enforcement agency or legislative body,
any self-regulatory organization, or the Company’s designated legal, compliance
or human resources officers; or (iii) filing, testifying, participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal, state or municipal law relating to fraud, or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization.
2.Knowing and Voluntary Waiver. I expressly certify and acknowledge as follows:
(a)I have read the terms of this Release and that I understand its terms and
effects, including the fact that I have agreed to REMISE, RELEASE, AND FOREVER
DISCHARGE the Releasees and each and every one of its affiliated entities from
any legal action arising out of my employment relationship, transition services
relationship, or consulting relationship with the Company and the termination of
that employment relationship, transition services relationship, or consulting
relationship;
(b)I have signed this Release voluntarily and knowingly in exchange for the
consideration described in Paragraph 2 of the Agreement, which I acknowledge is
adequate and satisfactory and which I acknowledge is in addition to any other
benefits to which I am otherwise entitled;
    9



--------------------------------------------------------------------------------



(c)I do not waive rights or claims that may arise after the date I execute this
Release;
(d)I was advised in writing to consult with my attorney prior to signing this
Release; and
(e)I have signed this Release knowingly and voluntarily.
3.Restrictive Covenants.
(a)Confidential Information.
(i)I acknowledge that the Company’s business and services are highly
specialized, the identity and particular needs of the Company’s customers,
suppliers, and independent contractors are not generally known, and the
documents, records, and information regarding the Company’s customers,
suppliers, independent contractors, services, methods of operation, policies,
procedures, sales, pricing, and costs are highly confidential information and
constitute trade secrets. I further acknowledge that the services rendered to
the Company by me have been or will be of a special and unusual character which
have a unique value to the Company and that I have had or will have access to
trade secrets and confidential information belonging to the Company, the loss of
which cannot be adequately compensated by damages in an action at law.
(ii)I agree to not use for any purpose or disclose to any person or entity any
Confidential Information, except as required in the performance of my duties to
the Company. “Confidential Information” means information that the Company has
obtained in connection with its present or planned business, including
information I developed in the performance of my duties for the Company, the
disclosure of which could result in a competitive or other disadvantage to the
Company. “Confidential Information” includes, but is not limited to, all
information of Company to which I have had or will have access, whether in oral,
written, graphic or machine-readable form, including without limitation,
records, lists, specifications, operations or systems manuals, decision
processes, policies, procedures, profiles, system and management architectures,
diagrams, graphs, models, sketches, technical data, research, business or
financial information, plans, strategies, forecasts, forecast assumptions,
business practices, marketing information and material, customer names, vendor
lists, independent contractor lists, identities, or information, proprietary
ideas, concepts, know-how, methodologies and all other information related to
Company’s business and/or the business of any of its affiliates, knowledge of
the Company’s customers, suppliers, employees, independent contractors, methods
of operation, trade secrets, software, software code, methods of determining
prices. Confidential Information shall also include all information of a third
party to which Company and/or any of its affiliates have access and to which I
have had or will have access. I will not, directly or indirectly, copy, take,
disclose, or remove from the Company’s premises, any of the Company’s books,
records, customer lists, or any Confidential Information. I acknowledge and
understand that, pursuant to the Defend Trade Secrets Act of 2016: An individual
may not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.
Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer’s trade secrets
to the individual’s attorney and use the trade secret information in the court
proceeding if the individual: (i) files any document containing the trade secret
under seal; and (ii) does not disclose the trade secret, except pursuant to
court order.




    10



--------------------------------------------------------------------------------



(b)Employee Non-Solicitation.
(i)Non-Solicitation of Employees After Employment. After my separation from
employment with the Company for any reason whatsoever, I will not, either on my
own account or for any person, firm, partnership, corporation, or other entity,
use the Company’s trade secrets to (a) solicit, interfere with, or endeavor to
cause any employee of the Company to leave employment with the Company; or (b)
induce or attempt to induce any such employee to breach their obligations to the
Company.
(ii)Anti-Raiding of Employees. I agree that for a period of one year after my
separation from employment with the Company for any reason whatsoever, whether
using the Company’s trade secrets or not, I shall not disrupt, damage, impair,
or interfere with the Company’s business by raiding the Company’s employees.
(c)Non-Disparagement. The Executive agrees that he will not make any disparaging
or defamatory comments regarding the Company or any member of the Company Group,
their respective affiliates, employees, officers, directors, products or
services. The Executive’s obligations under this subsection of Paragraph 8 shall
not apply to disclosures required by applicable law, regulation or order of a
court or governmental agency.
4.Opportunity for Review; Acceptance. I have until twenty-one (21) days within
which to consider this Release. Any modifications, material or otherwise, made
to this Release have not restarted or affected in any manner the original
twenty-one (21) days consideration period, and I have signed on the date
indicated below after concluding that this Release is satisfactory to me.
Notwithstanding anything contained herein to the contrary, I may revoke this
Release within seven (7) calendar days after my execution and it shall not
become effective until the expiration of such seven (7) day revocation period.
Any revocation within this period must be submitted, in writing, to the Company
and state, “I hereby revoke my acceptance of the Release.” The revocation must
be delivered to my human resources representative and postmarked within seven
(7) calendar days of my execution of this Release. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in the state in which
I reside, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday or legal holiday. In the event of my timely
revocation, this Release will be deemed null and void and the Company will have
no obligations to provide the payments and benefits under Paragraph 2 of the
Agreement.


/s/ Christopher Collier
CHRISTOPHER COLLIER
Dated: August 6, 2020

    11

